DETAILED ACTION
 
Status of Claims
 
1.         This First Office action is in reply to the application filed on 27 March 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.  The Information Disclosure Statement filed 27 March 2020 has been considered by the Examiner.  A signed copy is enclosed with this Office Action.

Inventorship

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 1-20 are each focused to a statutory category namely three “method; computer program product; system” sets.
Step 2A:  Prong One: Claims 1-20 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by, generally:

“receiving, by a computing device, parameter data from one or more data sources for selected parameters, wherein the parameters are associated with one or more processes; 
generating, by the computing device, output values for plural quality metrics based on the parameter data; 
identifying, by the computing device, relationships between the plural quality metrics based on changes in the received parameter data and output values for the plural quality metrics over time; 
receiving, by the computing device, user-selected values for the selected parameters; 
generating, by the computing device, predicted output values for the quality metrics based on the identified relationships between the quality metrics and the user-selected values” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform 
	Prong Two:  Claims 1-20: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally generate, by a computing device, predicted output values for quality metrics based on identified relationships between quality metrics and user-selected values.  Nothing in the claim elements precludes the steps from practically being performed as (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicants’ published Specification ¶’s 16-25) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the claims contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and 
Step 2B: Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “computing device; program product; processor”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., computer system/server 12” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.

Claim Rejections - 35 USC § 112

Claim 20 recites the limitation "…based on the rules…".  There is insufficient antecedent basis for this limitation in the claim.  Dependent Claim 20 depends from independent Claim 16 and there is no mention of “rules”.  For examination purposes the Examiner will interpret dependent Claim 20 as reciting “…based on rules…”.  Clarification is required. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sturtevan et al. (Sturtevan) (US 2017/0235569).

With regard to Claims 1, 10, 16, Sturtevant teaches a computer-implemented method/computer program product/system comprising:  a processor, a computer readable memory, one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable (see at least paragraphs 3-6); 

receiving, by a computing device, parameter data from one or more data sources for selected parameters (method comprises the steps performed by one or more computer systems of: (a) generating first level software economic output metrics for the software codebase using one or more fitted statistical models, said first level software economic output metrics including at least one of: defect density or developer productivity projections for the codebase; (b) receiving additional information including at least one of: benchmark data collected from analysis of other codebases, information related to version control or change management systems, and user input parameters), wherein the parameters are associated with one or more processes (These parameters can be used as independent and dependent variables to specify statistical models and create fitted models (see at least paragraphs 5, 83); 

generating, by the computing device, output values (output metrics) for plural quality metrics based on the parameter data (measuring the relationship between software source code attributes (such as code quality, design quality, test quality, and complexity metrics) and software economics/business outcome metrics (such as maintainability, agility, and cost) experienced by development and maintenance organizations (see at least paragraphs 2-6); 

identifying, by the computing device, relationships between the plural quality metrics based on changes in the received parameter data and output values for the plural quality metrics over time (Before each calculation step, some details are determined about the relationships between the metrics of individual files: namely, each file is weighted relative to others in the system. The weighting factor can be dependent on different file-level parameters, such as LOC, LOC changed over a given time period (extractable from 

receiving, by the computing device, user-selected values for the selected parameters (receiving additional information including at least one of: benchmark data collected from analysis of other codebases, information related to version control or change management systems, and user input parameters) (see at least paragraphs 5, 83); 

generating, by the computing device, predicted output values for the quality metrics based on the identified relationships between the quality metrics and the user-selected values/predict output values for the plural quality metrics based on historic (Historical data) parameter data from a deep neural network with dynamic bias controlled by impact factors for the quality metrics based on the identified relationships between the quality metrics and the user-selected values (generating first level software economic output metrics for the software codebase using one or more fitted statistical models, said first level software economic output metrics including at least one of: defect density or developer productivity projections for the codebase; (b) receiving additional information including at least one of: benchmark data collected from analysis of other codebases, information related to version control or change management systems, and user input parameters) (see at least paragraphs 5, 6, 83, 112, 122, 255-258).

With regard to Claims 2, 11, 17, Sturtevant teaches determining, by the computing device, compliance or non-compliance of the output values for the plural quality metrics with expected values (see at least paragraphs 85-92, 254-256).

displaying, by the computing device, compliance indicia for the plural quality metrics indicating the compliance or non-compliance of the output/predicted values for the plural quality metrics with the expected values (see at least paragraphs 85-93, 254-256).

With regard to Claims 4, 15, Sturtevant teaches: 
generating a matrix of cells including a mutually exclusive atomic set of quality failure events contributing to a certain metrics versus actions associated with the mutually exclusive atomic set of quality failure events (see at least paragraphs 85-92); 
assigning values to each cell of the matrix based on one or more bias factors (see at least paragraphs 85-92).

With regard to Claims 5, Sturtevant teaches receiving, by the computing device, rules from a user defining the parameter data to be utilized to generate the output values for the plural quality metrics (see at least paragraph 101).

With regard to Claims 6, 14, 20, Sturtevant teaches: 
identifying, by the computing device, the one or more data sources of the parameter data based on the rules (see at least paragraphs 70, 101); 
mapping, by the computing device, the selected parameters to the one or more data sources (see at least paragraphs 70, 97, 101).

With regard to Claims 7, Sturtevant teaches wherein a service provider performs at least one selected from the group consisting of: creates the computing device, maintains the computing device, deploys the computing device, and supports the computing device (see at least paragraphs 173-177).

With regard to Claim 8, Sturtevant teaches wherein the generating output values for plural quality metrics based on the parameter data is provided by a service provider on a subscription, advertising, and/or fee basis (see at least paragraphs 3-6, 49-61).

With regard to Claim 9, Sturtevant teaches wherein the computing device includes software provided as a service in a cloud environment (see at least paragraphs 85, 128, 255-258).

Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623